DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0011], reference character R1 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In the Drawings, particularly Figure 1, reference characters C3, R4 and GND are shown, bur fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, “an input terminal for a music signal”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
As for claim 2, the term “jumping-up circuit” is not a well-known term in the art and the Specification does not specifically define what the Applicant intends by said term. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim, the written description must clearly define the claim term. The term “jumping-up circuit” is indefinite because the specification does not clearly define the term.
As for claim 4, similar to claim 2, it is unclear what is meant by the wording “a jumping-up control circuit controlling an output waveform of the circuit”. It is not clear what this control circuit is referring to and how this control circuit controls an output waveform of the circuit. The only reference to said control circuit is found in paragraph [0007] stating: “In addition, for the circuit in the amplifier, a configuration including a jumping-up control circuit that controls an output waveform of the circuit may be adopted.”, however, no further information is provided in the specification.
As for clams 5-7, the citation of components without mentioning how they are interconnected is indefinite.
As for claim 8, the recitation “an output waveform of the circuit generates a resonance wave having a plurality of peaks during rising and falling of a waveform with respect to an input waveform of the music signal, and a jumping-up effect is generated.” Is indefinite. Please clarify what is intended by this limitation.
Claims 10, 11 and 13-17 are rejected for similar reasons as discussed above in claims 1, 2 and 4-8.
As for claim 19, it is unclear what is meant by a “delay charge” and how said charge charges a capacitive load through a damping element. It is further unclear the orientation of said capacitive load and damping element within the elements of preceding claim 10, given structure is not clearly defined since claim 10 recites a method.
The remaining claims not specifically discussed, depend from, and therefore include, the rejected limitations discussed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Cimaz (US 2018/0233950).
In terms of claim 1, Cimaz teaches an amplifier (see Figure 2) comprising a power supply {battery 5, paragraph [0031]), an input terminal (SE), and amplifying circuit (9) and a circuit (10, 12) which is connected to an output end of the amplifying circuit (9) and outputs a waveform exceeding a voltage value of the power supply (see Figure 2 and paragraphs [0035]-[0051], [0055]-[0060], [0065] and [0066]).
As for claim 2, see the circuit disclosed in Figure 2.
As for claim 3, Cimaz teaches a loudspeaker (6, 8) connected to the circuit.
As for claim 4, Cimaz teaches a control circuit (20).
As for claims 5-7, Cimaz teaches the circuits (10, 12) comprising multiple elements such as inductors, capacitors,  rectifying elements and damping elements (see Figure 2). 
As for claim 8, Cimaz teaches the generation of a resonance wave (see paragraphs [0019]-[0021] and [0039]-[0043]).
As for claim 9, Cimaz teaches the resonance wave generated through a resonant circuit (13) with inductive and capacitive loads (see Figure 2).
In terms of claims 10-18, the same reasoning applied in the rejection of apparatus claims 1-9, mutatis mutandis, applies to the subject-matter of method claims 10-18, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 19, Cimaz teaches the ability to charge a load (see paragraphs [0031], [0037], [0049], [0065] and [0066]).

At least independent claims 1 and 10, can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publications to Morimoto et al. (US 2011/0074379) (see Figure 1) and Tanaka et al (US 2004/0061552) (see Figure 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        10/18/2022